Per Curiam:
The contention made by the appellant that the respondent is doing business in the State of New York is without merit upon the papers before us. As to the other objections now raised by appellant, they were not raised in the court below, and the appellant is not in a position to take advantage of them. The order should be affirmed, with ten dollars costs and disbursements to the respondent, with leave to the defendant to answer within ten days upon payment of said costs. Present — Clarke, P. J., Dowling, Smith, Merrell and McAvoy, JJ. Order affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within ten days from service of order upon payment of said costs.